Opinion issued September 20, 2012




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-12-00369-CV
                           ———————————
PREMIER ASSOCIATES, INC. D/B/A CYPRESS COMPUTERS, AKHTAR
          IQBAL, AND MENHNAZ AKHTAR, Appellants
                                       V.
        LOUETTA SHOPPING CENTER HOUSTON, L.P., Appellee



                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-14935


                         MEMORANDUM OPINION

      This is an attempted appeal from the trial court’s judgment signed March 13,

2012 against Premier Associates, Inc. d/b/a Cypress Computers, Akhtar Iqbal, and

Menhnaz Akhtar.     The Court’s records indicate that appellant Akhtar Iqbal,
proceeding pro se, filed a notice of appeal signed by himself only, purporting to be

on behalf of himself, Premier Associates, Inc. d/b/a Cypress Computers, and

Menhnaz Akhtar.

      A notice of appeal filed by a corporate representative that is not a licensed

attorney has no effect. Kaminetzky v. Newman, No. 01-10-01113-CV, 2011 WL
6938536, at *2 (Tex. App.—Houston [1st Dist.] December 29, 2011, no pet. h.)

(mem. op.); Globe Leasing, Inc. v. Engine Supply & Mach. Serv., 437 S.W.2d 43,

45 (Tex. Civ. App.—Houston [1st Dist.] 1969, no writ); see Simmons, Jannace &

Staff, L.L.P. v. Buzbee Law Firm, 324 S.W.3d 833, 833 (Tex. App.—Houston

[14th Dist.] 2010, no pet.) (stating that corporations and partnerships, as fictional

legal persons, cannot represent themselves); Corona v. Pilgrim’s Pride Corp., 245
S.W.3d 75, 79 (Tex. App.—Texarkana 2008, pet. denied) (“[A] nonattorney may

not appear pro se on behalf of a corporation.”).

      Likewise, a person proceeding pro se cannot file a notice of appeal on behalf

of another person. See Guerrero v. Memorial Turkey Creek, Ltd., No. 01-09-

00237-CV, 2011 WL 3820841, at *2 (Tex. App.—Houston [1st Dist.] August 25,

2011, no pet.) (mem. op.) (appellant proceeding pro se could not file notice of

appeal on behalf of second appellant); Paselk v. Rabun, 293 S.W.3d 600, 605 (Tex.

App.—Texarkana 2009, no pet.) (holding notice of appeal filed by one pro se

litigant on behalf of himself and second pro se litigant, who did not sign the notice,

                                          2
was not proper as to non-signing litigant and dismissing second litigant's appeal for

want of jurisdiction); see also TEX. R. APP. P. 9.1(b) (“A party not represented by

counsel must sign any document that the party files . . . .”).

      Accordingly, no timely notice of appeal has been filed on behalf of Premier

Associates, Inc. d/b/a Cypress Computers or Menhnaz Akhtar. See TEX. R. APP. P.

26.1 (requiring notice of appeal to be filed within thirty days after the judgment is

signed, or within ninety days if a motion for new trial, motion to modify judgment,

motion to reinstate, or a certain requests for findings of fact and conclusions of law

are filed). Without a timely filed notice of appeal, this Court lacks jurisdiction

over the appeals on behalf of Premier Associates, Inc. d/b/a Cypress Computers

and Menhnaz Akhtar. See TEX. R. APP. P. 25.1.

      On July 3, 2012, this Court gave notice that the appeals on behalf of Premier

Associates, Inc. d/b/a Cypress Computers and Menhnaz Akhtar were subject to

dismissal for want of jurisdiction. No meritorious response was filed showing

grounds for continuing the appeal on behalf of Premier Associates, Inc. d/b/a

Cypress Computers or Menhnaz Akhtar.

      The notice of appeal filed by appellant Akhtar Iqbal on behalf of himself

was timely, and vested this Court with jurisdiction over his appeal. See TEX. R.

APP. P. 25.1, 26.1. However, appellant, Akhtar Iqbal, has neither paid the required

filing fee for this appeal nor established indigence for purposes of appellate costs.

                                           3
See TEX. R. APP. P. 5 (requiring payment of fees in civil cases unless indigent),

TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal of case); see also Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals); 1st Tex. App. (Houston) Loc. R. 4 (governing

electronic filing). After being notified on April 26, 2012 that this appeal was

subject to dismissal if the fee was not paid by May 7, 2012, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case). Appellant was again notified on June 5,

2012 that this appeal was subject to dismissal for failure to pay the fee, and in

response, requested an extension of time to pay the fee to July 27, 2012, which was

granted. However, appellant has failed to pay the fee and has not provided this

Court with any basis for suspending the enforcement of Texas Rule of Appellate

Procedure 5.   See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeals on behalf of Premier Associates, Inc.

d/b/a Cypress Computers and Menhnaz Akhtar for want of jurisdiction. See TEX.

R. APP. P. 42.3(a), 43.2(f). We dismiss the appeal on behalf of Akhtar Iqbal for




                                            4
failure to pay the filing fee. See TEX. R. APP. P. 42.3(c), 43.2(f). We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                         5